Case 9:19-cv-81700-DMM Document 59-4 Entered on FLSD Docket 07/20/2020 Page 1 of 9




                             Exhibit 4
Case 9:19-cv-81700-DMM Document 59-4 Entered on FLSD Docket 07/20/2020 Page 2 of 9



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 9:19- 81700-Civ-MIDDLEBROOKS/BRANNON

   HEALTHCARE RESOURCES MANAGEMENT
   GROUP, LLC, a Florida limited liability company,

                  Plaintiff,

   vs.

   ECONATURA ALL HEALTHY WORLD, LLC, a
   foreign limited liability company, MEDTERRA
   CBD, LLC, a foreign limited liability company,
   REJUVENOL LABORATORIES, INC., a foreign
   corporation, and NOXENO HEALTH SCIENCES,
   INC., a foreign corporation,

         Defendants.
   _________________________________________/

                    PLAINTIFF’S RESPONSES AND OBJECTIONS TO DEFENDANT
                  REJUVENOL LABORATORIES, INC.’S REQUEST FOR PRODUCTION

                  Plaintiff, HEALTHCARE RESOURCES MANAGEMENT GROUP, LLC (“HCRMG”),

   by and through undersigned counsel, hereby responds and objects to Defendant, REJUVENOL

   LABORATORIES, INC.’S (“Rejuvenol”) Request for Production propounded on February 26,

   2020.

                                    GENERAL RESPONSES AND OBJECTIONS

                  1.       HCRMG objects to Rejuvenol’s Request for Production to the extent it seeks

   materials protected by the attorney/client and/or work product privileges.

                  2.       HCRMG objects to Rejuvenol’s Request for Production to the extent it is not

   reasonably calculated to lead to the discovery of admissible evidence and/or not relevant to the

   claims and defenses at issue in the case at bar.

                  3.       HCRMG objects to Rejuvenol’s Request for Production to the extent it is

   {W0529970.1}                                          1
Case 9:19-cv-81700-DMM Document 59-4 Entered on FLSD Docket 07/20/2020 Page 3 of 9
                                                         2


   overbroad, vague, ambiguous, unduly burdensome and/or harassing.

                  4.    HCRMG objects to Rejuvenol’s Request for Production to the extent it purports to

   impose obligations which exceed the parameters of the applicable Federal Rules of Civil

   Procedure.

                  5.    An indication that certain documents have been or will be produced shall be

   construed only as meaning that responsive documents, if any, would be included within such

   production to the extent same exist and are within Plaintiff’s possession, custody or control, and

   not that responsive documents do in fact exist or that Plaintiff does in fact have possession,

   custody or control of same.

                  6.    As discovery is ongoing, Plaintiff reserves the right to supplement these responses

   and/or the document production pursuant thereto.

                  7.    The following responses are made subject to, and without waiver of, the foregoing

   objections.

                                                  RESPONSES

                  1)    Contracts or Agreements between the Plaintiff and any Defendant.

                  Response:    HCRMG will produce any responsive documents within its possession,
                               custody or control.

                  2)    Communications between Plaintiff and any Defendant pertaining to Plaintiff’s

   alleged trade secrets, the formulas for Plaintiff’s products, orders, invoices, sales, complaints

   regarding product, ingredients, packaging, and advertising.

                  Response:    HCRMG will produce any responsive documents within its possession,
                               custody or control.

                  3)    Confidentiality or Nondisclosure Agreements between Plaintiff and any third

   parties pertaining to its products, formulas, or trade secrets.



   {W0529970.1}                                          2
Case 9:19-cv-81700-DMM Document 59-4 Entered on FLSD Docket 07/20/2020 Page 4 of 9
                                                            3


                  Response:     HCRMG will produce any responsive documents within its possession,
                                custody or control.

                  4)    Confidentiality or Nondisclosure Agreements between Plaintiff and its

   employees.

                  Response:     HCRMG will produce any responsive documents within its possession,
                                custody or control.

                  5)    Confidentiality or Nondisclosure Agreements between Plaintiff and any

   Defendant.

                  Response:     HCRMG will produce any responsive documents within its possession,
                                custody or control.

                  6)    Plaintiff’s confidentiality policies.

                  Response:     HCRMG will produce any responsive documents within its possession,
                                custody or control.

                  7)    Product sales projections/forecasts of Plaintiff beginning in 2016.

                  Response:     HCRMG will produce any responsive documents within its possession,
                                custody or control.

                  8)    Market/marketing studies, business/sales/marketing plans and presentations (e.g.,

   PowerPoint presentations prepared for internal use or presentation to customers), strategic plans,

   SWOT analyses, competitive analyses, etc. associated with the product(s) at issue.

                  Response:     HCRMG will produce any responsive documents within its possession,
                                custody or control.

                  9)    Internal/external correspondence regarding product activity, sales levels, customer

   matters, related to the product(s) at issue.

                  Response:     HCRMG will produce any responsive documents within its possession,
                                custody or control.

                  10)   Surveys, focus group testing, or other 3 rd party feedback associated with the

   product(s) and/or specific product features at issue.

   {W0529970.1}                                             3
Case 9:19-cv-81700-DMM Document 59-4 Entered on FLSD Docket 07/20/2020 Page 5 of 9
                                                          4


                  Response:    HCRMG will produce any responsive documents within its possession,
                               custody or control.

                  11)   Annual catalogs, price lists, product brochures, press releases, advertising

   materials, trade meeting/show materials, and promotional catalogs associated with the product(s)

   at issue.

                  Response:    HCRMG will produce any responsive documents within its possession,
                               custody or control.

                  12)   Internal and/or 3rd party market studies, market share calculations, competitor

   analyses, associated with the product(s) at issue.

                  Response:    HCRMG will produce any responsive documents within its possession,
                               custody or control.

                  13)   Third party sales data associated with the product(s) at issue (e.g., market share

   data purchased from 3rd party providers).

                  Response:    HCRMG will produce any responsive documents within its possession,
                               custody or control.

                  14)   Documents identifying the internal sales force, geographic sales territories,

   customer geographies, independent sales distributors, distribution contracts, etc. This should

   include any and all capacity documents/reports related to the production, co-packing, sale, and/or

   shipping of the product(s) at issue.

                  Response:    HCRMG will produce any responsive documents within its possession,
                               custody or control.

                  15)   2016 through YTD 2020 monthly net sales (i.e., after returns, discounts,

   allowances), by product, contract, etc., including both units and dollars associated with the

   product(s) at issue. This information should also identify product category/family, customer,

   customer location, region, and sales consultant (if applicable).




   {W0529970.1}                                           4
Case 9:19-cv-81700-DMM Document 59-4 Entered on FLSD Docket 07/20/2020 Page 6 of 9
                                                         5


                  Response:    HCRMG will produce any responsive documents within its possession,
                               custody or control.

                  16)   2016 through YTD 2020 listing of all awarded sales contracts/Purchase Orders

   (“POs”) including, but not limited to, contract date, contract number, customer, specific contract

   elements (e.g., testing, monitoring, equipment, contract duration, revenue/value per contract

   element, total contract revenue/value, cost per contract element, total contract cost, profit per

   contract element, total contract profit, and any/other contract financial metrics considered in the

   ordinary course of business. In the event contracts are not completed, amounts should be

   provided for both the total anticipated contract and actual amounts recognized to date.

                  Response:    Objection, overbroad, not reasonably calculated to lead to the discovery of
                               admissible evidence. HCRMG has no objection to producing documents
                               which may be responsive to this Request and which specifically pertain to
                               the product(s) embodying the trade secret at issue. However, HCRMG
                               interprets this Request as drafted to seek documents which relate to the
                               entirety of HCRMG’s business activities. Plaintiff therefore objects to this
                               Request to the extent it seeks documents beyond those specifically
                               pertaining to the product(s) embodying the trade secret at issue because
                               the requested information constitutes financial net worth discovery about
                               which HCRMG maintains a reasonable expectation of privacy. Moreover,
                               Rejuvenol has not asserted any affirmative claims against HCRMG and is
                               not seeking punitive damages. Rejuvenol therefore has no need for
                               financial discovery beyond that pertaining to the costs and revenues
                               derived from the trade secret product(s) at issue, and undersigned counsel
                               will confer with counsel for Rejuvenol in an effort to appropriately narrow
                               the scope of this Request.

                  17)   Annual summaries of sales discounts, returns and allowances associated with the

   product(s) at issue.

                  Response:    HCRMG will produce any responsive documents within its possession,
                               custody or control.

                  18)   Documents pertaining to product costs (e.g., COGS) for the product(s) at issue.

   This includes, but is not limited to, information outlining production costs, material costs, labor

   costs, fixed costs, and variable costs.

   {W0529970.1}                                          5
Case 9:19-cv-81700-DMM Document 59-4 Entered on FLSD Docket 07/20/2020 Page 7 of 9
                                                           6


                  Response:     HCRMG will produce any responsive documents within its possession,
                                custody or control.

                  19)    Documents referring or relating to cost variances (e.g., price, quantity, labor) for

   the product(s) at issue.

                  Response:     HCRMG will produce any responsive documents within its possession,
                                custody or control.

                  20)    Last three year monthly and annual division, product, and/or corporate Profit &

   Loss statements. This should include individual line item detail (e.g., all cost line items

   including, but not limited to, Commission Expense, Payroll Taxes and Benefits, Administrative

   Salaries and Bonuses).

                  Response:     Objection, overbroad, not reasonably calculated to lead to the discovery of
                                admissible evidence. HCRMG has no objection to producing documents
                                which may be responsive to this Request and which specifically pertain to
                                the product(s) embodying the trade secret at issue. However, HCRMG
                                interprets this Request as drafted to seek documents which relate to the
                                entirety of HCRMG’s business activities. Plaintiff therefore objects to this
                                Request to the extent it seeks documents beyond those specifically
                                pertaining to the product(s) embodying the trade secret at issue because
                                the requested information constitutes financial net worth discovery about
                                which HCRMG maintains a reasonable expectation of privacy. Moreover,
                                Rejuvenol has not asserted any affirmative claims against HCRMG and is
                                not seeking punitive damages. Rejuvenol therefore has no need for
                                financial discovery beyond that pertaining to the costs and revenues
                                derived from the trade secret product(s) at issue, and undersigned counsel
                                will confer with counsel for Rejuvenol in an effort to appropriately narrow
                                the scope of this Request.

                  20)[sic]      Last three years (and current YTD) financial statements, annual reports,

   annual income tax filings, corporate filings.

                  Response:     Objection, overbroad, not reasonably calculated to lead to the discovery of
                                admissible evidence. The requested information constitutes financial net
                                worth discovery about which HCRMG maintains a reasonable expectation
                                of privacy. Moreover, Rejuvenol has not asserted any affirmative claims
                                against HCRMG and is not seeking punitive damages. Rejuvenol therefore
                                has no need for unlimited financial discovery pertaining to all of
                                HCRMG’s business activities.

   {W0529970.1}                                            6
Case 9:19-cv-81700-DMM Document 59-4 Entered on FLSD Docket 07/20/2020 Page 8 of 9
                                                          7


                  21)   All documents related to product customization for specific customers identifying

   the customized elements, customer, and the related sales, cost, and profitability associated with

   the customized elements or final customized solution.

                  Response:    Objection, overbroad, not reasonably calculated to lead to the discovery of
                               admissible evidence. HCRMG has no objection to producing documents
                               which may be responsive to this Request and which specifically pertain to
                               the product(s) embodying the trade secret at issue. However, HCRMG
                               interprets this Request as drafted to seek documents which relate to the
                               entirety of HCRMG’s business activities. Plaintiff therefore objects to this
                               Request to the extent it seeks documents beyond those specifically
                               pertaining to the product(s) embodying the trade secret at issue because
                               the requested information constitutes financial net worth discovery about
                               which HCRMG maintains a reasonable expectation of privacy. Moreover,
                               Rejuvenol has not asserted any affirmative claims against HCRMG and is
                               not seeking punitive damages. Rejuvenol therefore has no need for
                               financial discovery beyond that pertaining to the costs and revenues
                               derived from the trade secret product(s) at issue, and undersigned counsel
                               will confer with counsel for Rejuvenol in an effort to appropriately narrow
                               the scope of this Request.

                  22)   Plaintiff’s wholesale pricing matrix.

                  Response:    HCRMG will produce any responsive documents within its possession,
                               custody or control.

                  23)   Plaintiff’s ingredient list and formula for CBD Cream.

                  Response:    HCRMG will produce any responsive documents within its possession,
                               custody or control.

                  24)   Documents pertaining to any tests by independent laboratories of products

   manufactured by the Defendants.

                  Response:    HCRMG will produce any responsive documents within its possession,
                               custody or control.




   {W0529970.1}                                           7
Case 9:19-cv-81700-DMM Document 59-4 Entered on FLSD Docket 07/20/2020 Page 9 of 9
                                               8


                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on the 27th day of March, 2020 I sent a true and correct copy
   of the foregoing via email to the following parties:

   Eric Lee, Esquire                                       Adam T. Rabin, Esquire
   lee@leeamlaw.com
                                                           arabin@mccaberabin.com
   LEE & AMTZIS, P.L.                                      Robert C. Glass, Esquire
   Counsel for Rejuvenol
                                                           rglass@mccaberabin.com
   5550 Glades Road, Suite 401                             MCCABE RABIN, P.A.
   Boca Raton, FL 33431                                    Counsel for Medterra
   Office (561) 981-9988
                                                           1601 Forum Place, Suite 201
                                                           West Palm Beach, FL 33401-
   Barry E. Witlin, Esquire
                                                           8102
   barrywitlin@gmail.com
                                                           Phone: 561-659-7878
   BARRY E. WITLIN, P.A.
   Counsel for EcoNatura and NoXeno
   7805 S. W. 6th Court
   Plantation, Fl. 33324
   Office (954) 473-4500
   Cell (954) 529-4800
   Fax (954) 473-1970

                                 ROSENTHAL ROSENTHAL RASCO LLC
                                 Counsel for Plaintiff
                                 20900 N.E. 30th Ave., Suite 600
                                 Aventura, FL 33180
                                 Phone: 305-937-0300
                                 Facsimile: 305-937-1311

                                 By:   /s/Steve M. Bimston
                                       EDUARDO I. RASCO, ESQ.
                                       Florida Bar No. 646326
                                       eir@rrrlaw.com
                                       STEVE M. BIMSTON, ESQ.
                                       Florida Bar No. 179205
                                       smb@rrrlaw.com




   {W0529970.1}                                 8
